JUDGMENT
This cause coming on for hearing on the 12th day of December in the year 1901 in the High Court of 'Tutuila convened at Manua by precept issued by the Captain Uriel Sebree, U.S.N. Commandant of the U.S. Naval Station, President of the High Court and appointing Captain Uriel Sebree U.S.N. President, Hon. E. M. Gurr, Judge of the High Court, both parties to the issue being present in person, and having tendered all testimony, the Court considers, after due deliberation that the Plaintiff Laapui has proved his cause, and that the Plaintiff has, besides proving his cause as alleged in the particulars of claim hereon, been in undisputed possession and cultivation of the land in dispute for a period exceeding a term of 10 years prior to the dispute which occurred, forming the cause of the action, and such occupation gives a prescriptive title of the land to the Plaintiff; and for these reasons stated, therefore, the Plaintiff is entitled to Judgment as prayed for.
Now, it is hereby ordered and adjudged by the Court that:—
*251. The Defendant, Taua, his heirs and all the members of his family by Samoan custom or otherwise, be forever restrained from trespassing upon the said land or in any other way interfering with the rights of the Plaintiff Laapui, his heirs and assigns to the same, and that a decree be issued by this Court decreeing the Plaintiff Laapui to be the owner of the land “Tifimalae”.
2. The Defendant is hereby ordered to pay costs of Court accruing up to date.
3. And the Plaintiff is hereby ordered to pay costs of decree and its registration.